Order entered March 23, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01319-CV

                   DANA AND CHRISTOPHER SHEARIN, Appellants

                                              V.

                          WELLS FARGO BANK, N.A., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-01581-2014

                                          ORDER
       We GRANT court reporter Claudia Webb’s March 19, 2015 third request for extension

of time and ORDER the reporter’s record be filed no later than March 30, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE